Case 8:20-cv-00121-VMC-CPT Document 35 Filed 10/14/20 Page 1 of 8 PageID 208




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   ELIAS LOU ABUSAID, JR.,

               Plaintiff,
   v.                                      Case No. 8:20-cv-121-T-33CPT

   HILLSBOROUGH COUNTY CIRCUIT
   COURT, FAMILY LAW DIVISION,
   STATE OF FLORIDA, and SECOND
   DISTRICT COURT OF APPEAL,
   STATE OF FLORIDA,

               Defendants.
                                   /

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant   Hillsborough     County     Circuit    Court’s     Motion   to

   Dismiss   Second   Amended   Complaint     (Doc.    #   26),    filed   on

   September 8, 2020. Plaintiff Elias Lou Abusaid, Jr., acting

   pro se, responded on September 15, 2020. (Doc. # 27). For the

   reasons set forth below, the Motion is granted.

   I.    Background

         This case stems from various proceedings in Florida

   state court. In 2004, Abusaid initiated a paternity suit

   against the mother of his children in the Circuit Court’s

   Family Division. (Doc. # 24 at ¶ 18). The state court then

   entered two judgments against Abusaid in 2005 and 2006, while

   he was in federal prison. (Id.). Since 2006, Abusaid has


                                       1
Case 8:20-cv-00121-VMC-CPT Document 35 Filed 10/14/20 Page 2 of 8 PageID 209




   appealed to the Second District Court of Appeal at least seven

   times regarding this paternity suit. (Id. at ¶ 15). In all of

   those appeals, the state appellate court per curiam affirmed

   the lower court’s decision, meaning that the appeals were

   dismissed “without explanation” and then remanded back to the

   Family Division. (Id. at ¶ 13-16). The paternity suit remains

   active in the Family Division, as there is a hearing scheduled

   in that court on November 18, 2020. (Id. at ¶ 51).

         Although not entirely clear, Abusaid appears to allege

   that Defendants violated his constitutional rights by, among

   other    things,    affirming   the       Family   Division’s    decisions

   without explanation, barring Abusaid from “filing pleadings

   . . . without a signature from an attorney,” denying him

   “meaningful time sharing with his children,” and not treating

   him in the same manner as “other represented parents who can

   pay out large amounts in [attorneys’] fees.” (Id. at ¶¶ 19-

   24, 36-37, 42, 66).

         Abusaid initially filed this action in this Court on

   January 15, 2020. (Doc. # 1). Abusaid amended his complaint

   on May 15, 2020 (Doc. # 10), and then again on August 17,

   2020. (Doc. # 24). The Second Amended Complaint includes

   claims    against    Defendants   for       violations   of     the   Equal

   Protection and Due Process Clauses through 42 U.S.C. § 1983


                                         2
Case 8:20-cv-00121-VMC-CPT Document 35 Filed 10/14/20 Page 3 of 8 PageID 210




   (Counts I and II). (Id.) Abusaid requests declaratory and

   injunctive      relief,    “reasonable     Private     Attorney   General

   fees,” and that the Court “[i]nitiate a Department of Justice

   investigation [into the Defendants’ actions].” (Id.).

         On September 8, 2020, the Circuit Court moved to dismiss

   the   Second    Amended    Complaint     for    lack   of   subject-matter

   jurisdiction and for failure to state a claim for relief.

   (Doc. # 26). Abusaid responded (Doc. # 27), and the Motion is

   now ripe for review.

   II.   Legal Standard

         The Court construes pro se pleadings liberally and holds

   them to a less stringent standard than those drafted by

   attorneys. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.

   2003). However, “a pro se litigant still is required to

   conform to procedural rules, and a district judge is not

   required   to    rewrite    a    deficient     pleading.”     McFarlin   v.

   Douglas County, 587 F. App’x 593, 595 (11th Cir. 2014).

         Federal    courts    are    courts   of    limited    jurisdiction.

   Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994).

   “[B]ecause a federal court is powerless to act beyond its

   statutory grant of subject matter jurisdiction, a court must

   zealously insure that jurisdiction exists over a case[.]”

   Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001).


                                        3
Case 8:20-cv-00121-VMC-CPT Document 35 Filed 10/14/20 Page 4 of 8 PageID 211




          Motions     to      dismiss       for     lack     of     subject-matter

   jurisdiction pursuant to Federal Rule of Civil Procedure

   12(b)(1)   may     attack      jurisdiction          facially    or        factually.

   Morrison v. Amway Corp., 323 F.3d 920, 924 n.5 (11th Cir.

   2003). When the jurisdictional attack is based on the face of

   the    pleadings,       the   Court     merely       determines       whether        the

   plaintiff has sufficiently alleged a basis for subject-matter

   jurisdiction,       and       the     allegations       in     the        plaintiff’s

   complaint are taken as true for purposes of the motion.

   Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990).

          Conversely, with factual attacks, the Court assesses the

   arguments asserted by the parties and the credibility of the

   evidence    presented.         See     Garcia    v.     Copenhaver,          Bell,    &

   Assocs.,    104    F.3d       1256,    1260-61       (11th   Cir.         1997).   “In

   resolving a factual attack, the district court may consider

   extrinsic evidence[.]” Morrison, 323 F.3d at 924 n.5.

          “A plaintiff bears the burden of demonstrating that the

   Court has jurisdiction.” Alvey v. Gualtieri, No. 8:15-cv-

   1861-T-33AEP, 2016 WL 6087874, at *2 (M.D. Fla. Oct. 18,

   2016). Courts may dismiss cases pursuant to Rule 12(b)(1)

   upon    finding     that      the     plaintiff’s       claims       are    “clearly

   immaterial,       made     solely      for     the    purpose        of     obtaining

   jurisdiction[,] or are wholly unsubstantiated and frivolous.”


                                            4
Case 8:20-cv-00121-VMC-CPT Document 35 Filed 10/14/20 Page 5 of 8 PageID 212




   Lawrence, 919 F.2d at 1530 n.7 (quoting Eaton v. Dorchester

   Dev., Inc., 692 F.2d 727, 734 (11th Cir. 1982)).

   III. Discussion

         The   Circuit   Court   argues      that        the   Second   Amended

   Complaint should be dismissed for lack of subject-matter

   jurisdiction pursuant to Rule 12(b)(1) because the Court “is

   forbidden   from    exercising   jurisdiction           over   [Abusaid’s]

   claims under the Younger abstention doctrine.” (Doc. # 26 at

   4-6); see Younger v. Harris, 401 U.S. 37 (1971). Because the

   Court agrees that it must abstain from hearing this case, the

   Court need only address this argument.

         Under the Younger abstention doctrine, federal courts

   must abstain from exercising jurisdiction when doing so would

   cause   “undue   interference    with         state    proceedings.”     New

   Orleans Pub. Serv., Inc. v. Council of the City of New

   Orleans, 491 U.S. 350, 359 (1989). The doctrine applies to

   state    criminal     proceedings       and     “noncriminal         judicial

   proceedings when important state interests are involved.” 31

   Foster Children v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003)

   (citing Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n,

   457 U.S. 423, 432 (1982)). The doctrine is premised upon

   federalism concerns and “maintaining a proper respect for

   state functions.” Lee Memorial Health Sys. v. Guillermo, No.


                                       5
Case 8:20-cv-00121-VMC-CPT Document 35 Filed 10/14/20 Page 6 of 8 PageID 213




   2:10-cv-00700-FtM-36DNF, 2011 WL 5826672, at *2 (M.D. Fla.

   Nov. 18, 2011).

         Under the Younger doctrine, a federal district court

   must abstain from exercising jurisdiction when there is: “(1)

   an ongoing state judicial proceeding[,] (2) that implicates

   important    state     interests,        and   (3)   [that]     provides     an

   adequate opportunity to raise constitutional challenges.”

   Patterson        v.    Miami-Dade         County,        No.    18-20878-CV-

   COOKE/MCALILEY, 2019 WL 8989840, at *3 (S.D. Fla. May 23,

   2019) (citing Middlesex, 457 U.S. at 433-34), report and

   recommendation        adopted,     No.     18-20878-Civ-COOKE/MCALILEY,

   2019 WL 8989841 (S.D. Fla. July 3, 2019).

         Here, the state court proceedings that Abusaid seeks to

   invalidate are ongoing, as a hearing is scheduled on November

   18, 2020. (Doc. # 24 at ¶ 51); see Narciso v. Walker, 811 F.

   App’x 600, 602 (11th Cir. 2020) (finding a state proceeding

   ongoing    for    Younger-purposes        because    a    motion   to    modify

   visitation rights was pending in family court). Next, the

   proceedings      implicate       important     state      concerns      because

   “matters    involving     domestic       relations       and   child    custody

   implicate important state interests.” Davis v. Self, 547 F.

   App’x 927, 930 (11th Cir. 2013) (deeming Younger abstention

   appropriate regarding claims for declaratory and injunctive


                                         6
Case 8:20-cv-00121-VMC-CPT Document 35 Filed 10/14/20 Page 7 of 8 PageID 214




   relief in a child-custody case); see also Narciso, 811 F.

   App’x at 602 (“[F]amily relations are a traditional area of

   state concern.” (citation omitted)).

         Lastly, because “[a] federal court should assume that

   state procedures will afford an adequate remedy[] in the

   absence    of    unambiguous    authority       to   the    contrary,”         and

   Abusaid points to no authority to rebut this presumption, the

   state    court    provides     an    adequate    opportunity           to    raise

   Abusaid’s constitutional challenges. See 31 Foster Children,

   329 F.3d at 1279 (citing Pennzoil Co. v. Texaco, Inc., 481

   U.S. 1, 15 (1987)). Thus, the three prongs of Younger are

   satisfied,      and    the   Court    must    refrain      from    exercising

   jurisdiction over this case. See Chen v. Lester, 364 F. App’x

   531, 535 (11th Cir. 2010) (holding that the district court

   appropriately refrained from exercising jurisdiction over a

   family-law matter because the elements of Younger were met).

         Additionally, as Abusaid is proceeding pro se, he is not

   entitled to attorneys’ fees. See, e.g., Cox v. Bank of Am.

   Corp., No. 1:15-cv-172-WSD, 2015 WL 5174013, at *10 (N.D. Ga.

   Sept. 3, 2015) (holding that the plaintiffs in a civil rights

   action were not entitled to attorneys’ fees because they were

   acting pro se). Finally, Abusaid provides no basis upon which

   the     Court    may    “[i]nitiate       a   Department          of        Justice


                                         7
Case 8:20-cv-00121-VMC-CPT Document 35 Filed 10/14/20 Page 8 of 8 PageID 215




   investigation”    into    the   Family   Division’s    policies    or

   procedures. See Piguet v. J.P. Morgan Chase Bank, N.A., No.

   14-62862-Scola, 2015 U.S. Dist. LEXIS 188209, at *1 (S.D.

   Fla. Aug. 3, 2015) (“Neither does this Court have jurisdiction

   or authority to order a criminal investigation.”).

         Thus, the Circuit Court’s Motion is granted, and the

   Second Amended Complaint is dismissed for lack of subject-

   matter jurisdiction. See Dandar v. Church of Scientology Flag

   Serv. Org., 24 F. Supp. 3d 1181, 1200-01 (M.D. Fla. 2014)

   (dismissing claims for injunctive and declaratory relief

   under the Younger abstention doctrine).

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

   (1)   Defendant Hillsborough County Circuit Court’s Motion to

         Dismiss (Doc. # 26) is GRANTED.

   (2)   The Second Amended Complaint is DISMISSED for lack of

         subject-matter jurisdiction. The Clerk is directed to

         CLOSE the case.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   14th day of October, 2020.




                                     8
